Citation Nr: 0531112	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-19 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
foot condition.

3.  Entitlement to an increased rating for duodenal ulcer 
disease, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


REMAND

The veteran had active service from  November 1972 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
New Orleans, Louisiana, regional office (RO), which denied 
the above claims.  

The veteran was scheduled for a Board videoconference hearing 
in September 2005, to be held in New Orleans, but this 
hearing was cancelled due to Hurricane Katrina.  
Subsequently, the veteran notified the Board that he has 
relocated to San Antonio, Texas, and wishes to have his 
videoconference hearing held at that location.  

He also wishes to have his claims folder transferred to the 
Houston, Texas, RO.  

The veteran's new representative in Texas has requested that 
the claims file be provided to them prior to the hearing (due 
to the change in location, the veteran's local representative 
at the Houston RO has not had an opportunity to review the 
claims file).  The representative has also requested that all 
current treatment records from the New Orleans VA Medical 
Center (VAMC) be associated with the claims file.  The 
representative is advised that these records can be obtained 
prior to the hearing, and brought to the hearing, but no 
further development will be requested herein since it is 
within the jurisdiction of the Veterans Law Judge that 
presides over the hearing to decide what development is 
needed.

Accordingly, the appeal is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing to be held in San Antonio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.    

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

